Citation Nr: 0016436	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a psychiatric disorder (variously diagnosed) 
other than psychophysiologic gastrointestinal (GI) reaction 
and post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This appeal is from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied service connection for a 
psychiatric disorder including PTSD.  The RO found no new and 
material evidence to reopen previously disallowed claims.

This decision distinguishes psychiatric disorders other than 
PTSD from PTSD for historical and procedural reasons.  The 
modern diagnosis PTSD had not entered psychiatric 
nomenclature when the RO made the 1971 and 1972 rating 
decisions denying service connection for a psychiatric 
disorder.  The RO disallowed service connection for PTSD 
specifically in March 1996.

The Board will defer decision of the merits in this case 
pending return of the case from the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  In April 1972 the RO disallowed service connection for a 
psychiatric disorder other than PTSD and notified the veteran 
of the disallowance and of his appellate rights; the veteran 
did not initiate an appeal within one year of the date of the 
letter of notification.

2.  In March 1996 the RO disallowed service connection for 
PTSD and notified the veteran of the disallowance and of his 
appellate rights; the veteran did not initiate an appeal 
within one year of the date of the letter of notification.

3.  Since April 1972, the veteran has submitted medical 
evidence not previously of record and so significant that 
when seen together with the evidence previously of record, it 
would be unfair not to consider it in deciding the claim for 
service connection for a psychiatric disorder other than 
PTSD.

4.  Since March 1996, the veteran has submitted medical 
evidence not previously of record and so significant that 
when seen together with the evidence previously of record, it 
would be unfair not to consider it in deciding the claim for 
service connection for PTSD.

5.  The veteran has submitted competent medical evidence of 
current psychiatric diagnoses including PTSD, evidence of a 
condition noted in service, and competent medical evidence of 
a nexus between the condition noted in service and current 
psychiatric diagnoses.

6.  VA has not fully assisted the veteran to develop facts 
pertinent to his claim.


CONCLUSIONS OF LAW

1.  The rating decisions of April 1972 and of March 1996 
denying service connection for a psychiatric disorder other 
than PTSD and for PTSD, respectively, are final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(1999).

2.  New and material evidence has been presented or secured 
to reopen claims for service connection for psychiatric 
disorders including PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Claims of entitlement to service connection for a 
psychiatric disorder (variously diagnosed) including PTSD are 
well grounded, and VA has not discharged its duty to assist 
the veteran to develop facts pertinent to his claim.  
38 U.S.C.A. § 7105(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

VA obtained the veteran's service medical records in October 
1955, except for the report of examination on separation, 
received in December 1953, and the separation medical 
history, received in June 1994.  Service medical records 
reveal the veteran had no psychiatric complaints or diagnosis 
on entrance into service.  He sustained a shell fragment 
wound of the abdomen from enemy mortar fire in February 1953 
while on duty as an Army infantryman in Korea.  He was 
hospitalized for more than a month.  He returned to full 
duty.  After about four months, he was again hospitalized for 
genitourinary complaints and for complaints of abdominal pain 
with some vomiting and weight loss, thought to be possible 
adhesion or intermittent bowel obstruction.  Gastrointestinal 
(GI) work-up in August 1953 found no pathology, and the 
veteran was discharged to full duty with his infantry unit.  
The August 1953 hospital record noted difficulty obtaining a 
clear history from the veteran because of a language barrier.

On December 1953 physical examination for separation, the 
examiner noted that the veteran was wounded in action and 
that surgical removal of shell fragments was now well healed 
with some complaints of pain on marching and prolonged 
standing.  The examiner also noted the veteran's complaint of 
frequent nervousness, insomnia, and occasional nightmare as 
not considered incapacitating.  There was no psychiatric 
diagnosis.  The service medical records contain no other 
record of psychiatric complaint or of psychiatric treatment 
prior to the note on the separation examination.

An April 1953 record from the 382nd General Hospital noted 
that the veteran was awarded the Purple Heart Medal at that 
hospital on March 31, 1953.  The veteran's service separation 
document, DD form 214, does not reflect the award.  Under the 
heading for wounds received as a result of action with enemy 
forces was "JAL (KOREA-16 DEC 52)."

The veteran applied for VA hospital treatment or domiciliary 
care in September 1954, January 1955, and April 1955.  In 
January 1955 he complained of nervousness of two and a half 
months' duration.  In April 1955 an examining physician noted 
complaints of epigastric discomfort, nervousness, and malaise 
of seven month's duration.  The examiner diagnosed anxiety 
reaction and gastritis possibly secondary to the anxiety.

On VA general medical examination in March 1956, the examiner 
noted the veteran's employment with the Puerto Rico police.  
Examination of the nervous system revealed "no apparent 
mental disturbance."  On examination by a GI specialist, the 
veteran reported developing anorexia, vomiting, and diarrhea 
in April 1953 upon return to combat duty after being wounded 
in action.  Upon clinical interview and examination, the 
specialist diagnosed functional GI disturbance, manifested by 
diarrhea and anorexia.

In June 1956, VA awarded service connection for residuals of 
a shell fragment wound of the abdomen, post operative, with 
functional GI disturbance.

On VA psychiatric examination in January 1961, the examiner 
noted history of shell fragment wound and subsequent GI 
complaints, which persisted.  Current complaints were 
nervousness, shakiness, insomnia and bouts of diarrhea, which 
was his greatest problem in his daily work as a policeman.  
The diagnosis was moderate psychophysiologic GI reaction.  
The examiner opined that neuropsychiatric disability was 
related to illness incurred in active duty.

On VA GI examination in January 1961, the examiner noted the 
history and that current GI complaints were limited to 
anorexia and occasional diarrhea.  Physical examination was 
negative.  The diagnosis was mild GI manifestations, 
secondary to anxiety reaction.  

In a July 1968 statement to the President, the veteran 
reported that after treatment for his shell fragment wound he 
returned to combat, engaging in an operation against mountain 
412 in which many of his company were killed.  He reported 
another action with a 60 percent casualty rate.  He reported 
subsequent treatment in the Army for his stomach and for 
nervousness, and subsequent treatment after service at San 
Patricio Hospital.  He reported having an ongoing nervous 
condition 17 years after service.

The veteran had a VA psychiatric examination in February 1971 
by the psychiatrist who examined him in January 1961.  The 
examiner noted the veteran had been in the state police for 
16 years, and the nervousness that started as a result of a 
GI condition had been more marked during the past 10 years, 
to the extent he had divorced his first wife and killed a 
youngster in a fight; no charges were brought, but his 
superiors were critical.  The veteran reported examination by 
a police psychiatrist, but not the result of the examination.  
The examiner noted the veteran had been taking tranquilizers 
and hypnotics for many years.  The examiner noted current 
symptoms and manifestations at home and at work.  The 
diagnosis was anxiety reaction, severe.

In May 1971, the RO sent the February 1971 VA examination 
report to the Chief of VA Medical Administration Division to 
obtain an expert opinion whether anxiety reaction was the 
same psychopathology previously diagnosed as 
psychophysiologic GI reaction, or a new independent 
condition.  The July 1971 expert opinion noted the January 
1961 psychiatric diagnosis of psychophysiologic GI reaction, 
the then-current multiple anxiety and GI complaints, and the 
January 1961 GI diagnosis of mild gastrointestinal 
manifestations secondary to anxiety reaction.  The expert 
also noted the similar symptoms in the February 1971 
diagnosis of anxiety reaction.  The expert opined that the 
psychopathology had been the same in all of the diagnoses.

In September 1971, the RO denied service connection for 
anxiety reaction.  The RO found that anxiety reaction was 
only recently diagnosed and appeared to be related to the 
veteran's feelings after killing a youth.  Noting the July 
1971 expert's opinion, the RO found that there was no 
evidence relating the symptoms and pathology described by the 
VA expert to any disability present in service.  The RO 
concluded the currently diagnosed anxiety reaction was 
independent of the psychophysiologic GI reaction associated 
with the abdominal wound in service and denied service 
connection for anxiety reaction.  At this time, the rating 
action also renamed the former "residual shell fragment 
wound, abdomen," from "with functional gastrointestinal 
disturbance," to "with psychophysiologic gastrointestinal 
reaction."  The RO informed the veteran by letter of October 
18, 1971, that his "nervous condition" was not related to 
his military service, and the evidence did not warrant any 
change in the previous determination.  The letter stated how 
and where to initiate an appeal and that the decision would 
become final if he did not initiate an appeal within one 
year.  The veteran did not initiate an appeal during the 
following year.

In November 1971, E. Cintron, M.D., reported treating the 
veteran with Thorazine since October 1956.  He stated the 
veteran suffered from chronic brain syndrome characterized by 
"maniac [sic] depressive" episodes for which he had been 
discharged from the Commonwealth Police.  Dr. Cintron noted a 
history of seizures of the same type since the veteran was 
wounded in Korea on December 16, 1952.  The doctor also 
reported the veteran's admission to the San Patricio VA 
hospital due to insomnia, restlessness, anorexia, and loss of 
libido, with one readmission for recurrence.  He reported the 
veteran's intermittent symptoms of maniac depressive 
psychosis until discharge from his job as a policeman three 
months ago.  He advised careful psychiatric evaluation should 
evidence show the present disability existed at the time of 
discharge from service.

Upon review of Dr. Cintron's statement, the RO confirmed the 
September 1971 rating decision, notifying the veteran of the 
decision and of his appellate rights by letter of December 
1971.

In March 1972, the RO received an undated summary of private 
psychiatric hospitalization from April to July 1971 from E. 
Pagan Gordils, M.D.  The veteran was admitted complaining of 
symptoms including headaches, dizziness, blurred vision, 
auditory and visual hallucinations, insomnia, slowed stream 
of thought and flattened affect.  He was discharged after 
maximum hospital benefit, still complaining of anxiousness, 
tenseness, with depressive thoughts and occasional headaches.  
The diagnosis was schizophrenic reaction, undifferentiated 
type.

A February 1972 statement from W. Fleming, M.D., reported 
monthly treatment of the veteran from October 1970 to 
February 1972.  He reported that as a policeman, the veteran 
shot and killed a youngster in self defense in line of duty, 
since which time he had gradually changed in character, 
becoming withdrawn, apathetic, with crying spells alternating 
with unprovoked fits of anger, physical violence, 
destructiveness and unpredictable behavior.  The diagnosis 
was schizophrenia, undifferentiated type versus agitated 
psychotic depression.

In April 1972, the RO confirmed the prior ratings.  An April 
13, 1972, letter to the veteran informed him of the rating 
and that the recently received evidence was insufficient to 
establish service connection for his nervous condition.  The 
letter stated appellate rights and procedures.

In September 1972, the veteran applied for VA non-service-
connected pension benefits.  In October 1972, the veteran 
submitted a report of the State Insurance Fund, mailed to the 
veteran at police headquarters.  It apparently related to a 
February 1970 on-the-job injury sustained in a physical 
altercation.  It stated apparent findings:  "Psychotic 
Depressive Reaction, Agitated-Related.  . . .  Possible 
undifferentiated schizophrenia-Related."

On VA psychiatric examination in November 1972, the examiner 
noted military history of wounding in action and work as a 
police officer for about 17 years after service, leaving work 
about three years ago following involvement in a motor 
vehicle accident in which he sustained loss of consciousness.  
The examiner noted subsequent and ongoing treatment by Dr. 
Fleming and the previously mentioned private hospitalization 
for acute psychosis.  The examiner noted having the veteran's 
VA claims file, which included prior diagnosis of 
psychophysiologic GI reaction.  Upon clinical interview with 
the veteran and his wife, noting current complaints and 
symptoms, the diagnosis was schizophrenia, undifferentiated 
type, chronic, with paranoid trends, disability severe.

In December 1972, the RO requested the VA Chief of Medical 
Administration  to reconcile diagnoses and to determine 
whether present psychosis was a maturation of the service-
connected psychophysiologic GI reaction.  The RO reported the 
January 1961, February 1971, and November 1972 VA examination 
diagnoses.  It reported that the July 1971 VA expert opinion 
had found that present anxiety symptoms and psychopathology 
existing since 1961 were not shown related to any disability 
in service and were considered independent of them.

A VA expert psychiatric opinion of January 1973 opined that 
the July 1971 expert opinion was incomplete in its diagnosis 
of anxiety reaction in not noting the condition was 
aggravated by having killed a youth in line of duty as a 
policeman.  The January 1973 expert opined there was no doubt 
that the anxiety reaction had matured into schizophrenic 
reaction.  He stated the case was complicated by Dr. 
Cintron's statement that the veteran suffered organic brain 
syndrome.  He opined that he could not determine whether the 
current psychosis was a maturation of the service-connected 
psychophysiologic GI reaction, which was not evidenced by 
currently available records, in light of intervening stresses 
as a police officer, of a car accident, and of having killed 
a youngster.

A May 1973 a board of VA psychiatrists reviewed the veteran's 
claims file and noted that he was service connected for 
psychophysiologic GI reaction for the past 12 years.  During 
that time he worked as a policeman until he shot and killed a 
youngster in self defense in line of duty and became 
withdrawn, apathetic, with crying spells alternating with 
unprovoked fits of anger, physical violence, destructiveness 
and unpredictable behavior.  The psychiatric board agreed 
that the correct diagnosis was psychotic depression; it 
disagreed with the diagnosis of chronic brain syndrome or of 
schizophrenia.  The Board concluded there was no relationship 
between the current psychosis and the service-connected 
psychophysiologic GI reaction.

A July 1977 statement from G. Cebollero, M.D., reported the 
veteran had suffered from psychotic depression for seven 
years without improvement.  A January 1978 statement from L. 
Rivera Roman, M.D., reported the veteran's current treatment 
and symptoms of anxiety, persecution, insomnia, and 
depression.  On VA general medical examination in July 1978, 
the examiner took the veteran's history, performed a physical 
examination, and diagnosed anxiety reaction (by records).

A May 1981 statement from A. Rodriguez Gomez, M.D., reported 
that the veteran evidenced severe emotional impairment after 
his Army service when he was badly wounded.  The doctor 
reported that the veteran was dismissed from the State Police 
after aggravation of his emotional responses and subsequent 
killing of a citizen, since which time his condition had 
slowly progressively deteriorated.

In June 1981, the veteran reported he had been seen at 
Patricio VA Hospital for his nerves from April to June 1955.

In July 1993 the veteran filed a statement construed as a 
claim for service connection for PTSD.  He asserted that his 
psychiatric problems were related to his combat experiences 
and were possibly PTSD.  In March 1994, the RO requested 
information about the events alleged to have precipitated 
PTSD.

July to August 1993 VA outpatient records reveal the veteran 
sought psychiatric medication for complaints of insomnia and 
nervousness.  Diagnostic impressions were variously stated as 
chronic schizophrenia, schizophrenia residuals, psychosis not 
otherwise specified, and anxiety not otherwise specified.

In an April 1994 statement, the veteran reported he was 
wounded in action in Korea on December 16, 1952, which caused 
the nervous disorder "which still affects."

A May 1994 statement from Dr. Rodriguez Gomez reported he had 
treated the veteran on a monthly fee basis for VA from July 
1979 to September 1992.  The working diagnosis was 
schizophrenia residual and dependent personality disorder.

In June 1994 the veteran submitted a copy of his December 
1953 Spanish language medical history on separation from 
service, which indicated his affirmative report of 
"pesadillas frecuentes" and "trastornos nerviosos" 
(frequent nightmares and nervous upset, Harper Collins 
Spanish Dictionary 256, 334 (1990)).  The reviewing physician 
commented that the veteran also complained of frequent 
nervousness, insomnia, and nightmares, not considered 
incapacitating.

A June 1995 statement from E. Bonilla-Torres reported that 
the veteran was treated for nervous affectation while 
recuperating in Osaka, Japan, from wounds received in action.  
After return to the front lines, the veteran participated in 
attacks in which only 27 of his company survived.  Dr. 
Bonilla-Torres reported that after service, the veteran 
served with the police, but he could not cope and was put in 
an office unit.  He reported that on one occasion when the 
veteran was called to attend a problem, four drunk men 
attacked him and he killed one of them.  The doctor noted a 
30-year VA treatment history.  He listed the veteran's 
symptoms.  His impression was nervous condition related to 
active participation in Korean conflict.

On VA psychiatric examination in February 1996, the examiner 
noted there was no psychiatric hospitalization or active 
psychiatric prescription in the computer.  The examiner noted 
history of wounded in action, 10 years on the police force, 
30 years of unemployment, and past psychiatric treatment and 
medication.  The examiner noted subjective complaints and 
objective findings.  He diagnosed psychological factors 
affecting physical condition (GI with depressive features) 
and dependent personality traits.

A March 1996 rating decision denied service connection for 
PTSD.  The RO found there was no diagnosis of PTSD.  March 
27, 1996, letters to the veteran and his representative 
informed them of appellate rights and procedures and 
furnished a copy of the rating decision.

In an October 1996 statement, the veteran requested 
reconsideration to "update" his non-service-connected 
condition to service-connected.  He stated he would send new 
and material evidence.  In December 1996, he requested an 
administrative hearing with his doctor present.

In a February 1997 statement, the veteran requested to reopen 
his claim for service connection for a psychiatric disorder.  
He enclosed the statement of J. Rodriguez Hernandez, M.D., 
that the veteran had a long history of psychiatric condition.  
The doctor reported current symptoms.

In May 1997, the RO denied the application to reopen a claim 
for service connection for a psychiatric disorder.  The RO 
found that service connection for anxiety reaction was denied 
in September 1971 as an incident of civilian life first shown 
in 1961, and that the decision became final when unappealed.  
The RO found new evidence to be cumulative and not new and 
material to reopen the claim.

In a November 1997 report of psychiatric evaluation, R. Toro 
Soto, M.D., reported that he interviewed the veteran to 
determine objectively whether or not his emotional condition 
is a consequence of his experiences in the armed forces.  
Historically, Dr. Toro Soto related that the veteran was 
wounded in action, recuperated, returned to battle, and then 
had to be sent home because of his wounds.  He reported the 
onset four months later of nightmares of reliving battle and 
flashbacks in which he became fearful and anxious.  The 
doctor reported crying spells, psychophysiologic symptoms, 
poor concentration and bouts of forgetfulness.  The veteran's 
wife reported the veteran's mostly verbal aggressiveness, 
constant anxiousness, restless sleep and awakening with 
screaming.  The doctor noted, "As precipitating factor the 
patient brought his experiences during the Korean War."  The 
doctor reported treatment history from the early 1950s until 
five years ago, when VA discontinued his treatment.  He 
reported the veteran's VA psychiatric hospitalization in 
1994.  The doctor reported the veteran's history of 
employment with the police; the veteran did not get along 
well with coworkers or supervisors and left because of his 
mental disorder.  The doctor reported the findings of mental 
status examination.  The diagnoses were post-traumatic stress 
disorder, chronic with immediate onset and chronic 
undifferentiated schizophrenia.

In November 1997, the veteran submitted a duplicate of the 
January 1961 VA psychiatric examination report.

On VA examination in April 1998, the examiner noted that he 
saw the veteran with his VA claims folder and second hospital 
report.  The identity of the second hospital report is 
unclear.  The examiner noted there were no psychiatric 
hospitalizations in the computer file.  He noted current 
treatment at a VA mental hygiene clinic.  The records showed 
diagnoses of schizophrenia and major depression with 
psychotic features.  The examiner noted Dr. Toro's report.  
The examiner recorded the veteran's subjective complaints of 
suffering with his nerves since leaving Korea, nightmares 
about Korea and feeling at night like he is in Korea.  His 
wife corroborated his nightmares.  He reported things 
witnessed in Korea.  He reported his lieutenant was killed.  
On mental status examination, the veteran was alert and 
oriented to time, place, and person, although the examiner 
said the veteran purposely give one year and one month less 
than the actual date.  His mood was depressed and his affect 
was blunted.  His attention was fair, his speech was clear, 
coherent and soft, with content about Korea.  He was not 
hallucinating, suicidal, homicidal.  Insight and judgment 
were poor.  He had good impulse control.  There were no 
diagnostic tests.  The diagnoses were depressive disorder not 
otherwise specified and dependent personality traits.  The 
examiner opined that based on the veteran's history, records, 
and current evaluation, he did not fulfill the diagnostic 
criteria for PTSD.

The veteran and his wife testified before a VA hearing 
officer at the RO in November 1998.  The veteran asserted he 
had submitted sufficient evidence to show his nervous 
condition is a result of his military experience including 
combat.  The veteran testified about getting wounded in 
action in 1953; he did not remember the exact date.  He 
stated was quite ill in 1954 and went to the VA hospital for 
his nervous condition; he was treated for one month at San 
Patricio.  He reported having fee basis treatment for his 
psychiatric condition by a psychiatrist in his village 
shortly after service.  He said sleeping problems and 
nightmares began about three months after service.  He told 
about attacking mountain 412 or 413, being surrounded, and 
losing almost his whole unit, including the lieutenant; there 
were only 27 left.  He said he still had nightmares.

The veteran's wife testified that she had known the veteran 
since 1959 and they had married in 1961.  She noticed him 
acting strangely as soon as they were married.  He twitched 
in bed and acted like he was defending himself.  The 
veteran's then- attorney asserted that the record showed 
symptoms of PTSD "all along" and that they were described 
in the most recent VA examination, although the examiner then 
did not diagnose PTSD.  The attorney also reported that the 
veteran was awarded the Combat Infantryman Badge and the 
Purple Heart Medal, neither of which are shown on his DD form 
214.

The RO issued a statement of the case (SOC) in the instant 
appeal in November 1998 setting forth the evidence reviewed, 
the law applied, and the reasons for the decision now on 
appeal.  The SOC informed the veteran that to reopen a claim 
with new and material evidence, "there must be a reasonable 
possibility that the new evidence, . . . would change the 
outcome" of the previous adjudication.  The SOC stated that 
there was no reasonable possibility that the new evidence in 
the current claim would change the previous decision.

VA outpatient mental hygiene notes of February to July show 
complaints of insomnia and hearing voices.  Historic 
diagnoses noted were schizophrenia not otherwise specified 
and depression.  The impression was schizophrenia by history 
and depression not otherwise specified.  A March 1998 record 
shows assessment of major depression with psychotic features 
and PTSD, with a preceding notation crossed out.  A July 1998 
report noted the veteran's complaint of seeing and hearing 
his peers at combat, seeing the death of his lieutenant, 
bombs exploding, having nightmares of combat and great 
difficulty falling asleep.  Symptoms during interview 
included crying spells, depressed mood and affect, and 
reports of vivid hallucinatory experiences that were not 
demonstrated during interview.  The assessment was history of 
schizophrenia presenting atypical depression with apparent 
psychotic features while on medications with prominent 
anticholinergic side effects.


II.  Analysis

Before the Board may consider any aspect of this case, it 
must be determined that the application for benefits is 
complete, and if not, whether VA has discharged any duty it 
may have to so inform the claimant.  38 U.S.C.A. § 5103(a) 
(West 1991); Graves v. Brown, 8 Vet. App. 522, 525 (1996) 
(relying on Robinette v. Brown, 8 Vet. App. 69 (1995)).  In 
this case, where the Board, after finding new and material 
evidence, finds both claims well grounded, VA's duty to 
assist will subsume any duty merely to inform the veteran 
that his application is incomplete absent his submission of 
certain evidence.

The RO's disallowances of service connection for a nervous 
condition in April 1972 and for PTSD in March 1996 each 
became final when the veteran did not appeal either within 
one year of the date of the letter notifying him of each 
disallowance.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).  To reopen either claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board will apply this standard rather than the standard 
applied by the RO as shown in the statement of the case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(articulating probability of changed outcome standard of new 
and material evidence) (overruled by Hodge, 155 F.3d 1356).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  This will be different evidence as regards the 
two claims in this case.

In September 1971 the RO disallowed service connection for 
anxiety disorder, distinguishing it from psychophysiologic GI 
reaction.  The RO used the term "nervous disorder" in 
correspondence with the veteran in October 1971 and following 
the November 1971 and April 1972 confirmations of the 
disallowance.  The evidence reviewed to confirm the prior 
decisions and the language of the rating decisions reveals 
the RO treated all of the various diagnoses of record as 
"nervous conditions" for which service connection was 
disallowed.  The disallowance could not have contemplated 
PTSD, because the psychiatric profession did not then 
recognize the disorder and the nomenclature did not exist.  
Thus, the disallowances of service connection for a "nervous 
condition" between September 1971 and April 1972 is deemed 
to have denied service connection for all psychiatric 
disorders other than psychophysiologic GI reaction and PTSD.  
The April 1972 decision is the most recent final denial of 
that claim.  Thus, evidence submitted since April 1972 is of 
concern for the purpose of reopening a claim for service 
connection for a psychiatric disorder other than 
psychophysiologic GI reaction and PTSD.

The rating decision of March 1996 narrowly and succinctly 
adjudicated and denied service connection for PTSD.  It 
considered no other disorder and denied the claim for lack of 
a confirmed diagnosis of PTSD.  It is not final as to 
entitlement to service connection for any other disorder.  
Thus, evidence submitted since March 1996 is of concern for 
the purpose of reopening this claim.

For both claims at issue, the credibility of evidence is 
presumed for the purpose of determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the pertinent date to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.


A.  Psychiatric Disorder other than PTSD or with GI Effect

The history of this case has revolved around whether the 
veteran has psychiatric disorders other than 
psychophysiologic GI reaction, and if so, whether it or they 
evolved from or coexist with the GI reaction, and coexisting, 
whether it or they were incurred in service.  The haphazard 
use of the term "nervous condition" by both VA and by 
various doctors where the precise identity of the disorder 
has been central to the case further complicates the current 
determination.

Of the items of evidence presented or secured since April 
1972, many are cumulative in that they reiterate the 
veteran's complaints or history or state diagnoses previously 
of record without affording information about the time of 
onset or cause.  Such cumulative evidence is not new within 
the meaning of the definitions.  38 C.F.R. § 3.105(a).

The service medical history on separation is of particular 
note, because VA receipt of new and material service records 
after a rating decision has become final compels 
reconsideration of the former decision, and can influence the 
effective date of benefits under some circumstances.  See 
38 C.F.R. § 3.156(c) (1999).  The service medical history 
that the veteran presented in June 1994 bears the same 
notation of complaints of nervousness, insomnia and 
nightmares that are noted on the separation examination 
report that was of record in December 1953.  The display of 
the veteran's check marks on the medical history form 
consistent with the doctor's note merely shows that he 
reported what the doctor noted.  It is cumulative evidence.  
Cumulative evidence is not new evidence and cannot be new and 
material evidence.  38 C.F.R. § 3.156(a).  The service 
medical record received in June 1994 is not new and material 
evidence within the meaning of section 3.156(a), and section 
3.156(c) cannot apply.

Several items not previously of record are new, in that they 
were not previously of record, and they afford new 
information.  Hence, they are not cumulative.  The May 1981 
statement of Dr. Rodriguez Gomez indicated that the veteran 
had severe emotional impairment after service, aggravation of 
which preceded the reported police shooting incident.  
Likewise, Dr. Bonilla-Torres indicated in June 1995 that the 
veteran had emotional problems on the job prior to the 
shooting incident.  Dr. Bonilla-Torres also concluded that 
the veteran's nervous disorder was related to his service in 
Korea.

The evidence previously assembled will indicate how directly 
and substantially new evidence must bear on the matter being 
considered to make it so significant, when seen in connection 
with evidence previously assembled, to require consideration 
to decide the claim fairly.  The RO's indiscriminate use of 
the term "nervous condition" to refer to all psychiatric 
disorders besides psychophysiologic GI reaction and PTSD 
makes Dr. Bonilla-Torres's June 1995 finding of "nervous 
condition related to active participation in Korean 
conflict" more responsive to the reasons for the prior 
denial than it would be if the RO had informed the veteran 
that he was denied service connection for schizophrenia, 
psychotic depression, or anxiety reaction.  The RO previously 
denied the claim for lack of evidence that the veteran had a 
"nervous condition" related to service other than the 
psychophysiologic GI reaction.  Dr. Bonilla-Torres's opinion 
directly opposes that conclusion.

Both Dr. Bonilla-Torres's and Dr. Rodriguez Gomez's 
statements undermine the conclusion reached in September 1971 
and maintained through April 1972, that the veteran's nervous 
disorder resulted from the police shooting incident and that 
there was no evidence relating it to service, because each 
indicates a different causal sequence.  To the extent the 
finding of intercurrent cause contributed to the conclusion 
that his condition did not originate in service, evidence 
undermining that factual premise is so significant that it 
must be considered together with all the evidence to decide 
the claim fairly.  38 C.F.R. § 3.156(a).

Additionally, Dr. Rodriguez Gomez described the course of the 
veteran's nervous condition as originating with being wounded 
in service, evidence after service, aggravated while on the 
police force, and then deteriorating further after the 
shooting incident.  This tends to contradict the RO's prior 
conclusion that there was no connection between his nervous 
condition and service.  Thus, these two doctor's opinions are 
new and material.  38 C.F.R. § 3.156(a).

Moreover, the January 1973 VA expert opined that 
schizophrenia was clearly a maturation of anxiety disorder.  
The July 1971 expert had opined based on the symptoms 
presented in January 1961 and February 1971 that both were 
the same psychopathology.  Although the January 1973 expert 
addressed the contribution of the intercurrent police 
shooting incident to the maturation of anxiety into 
schizophrenia, he did not inquire or opine whether that 
anxiety disorder was the same as that initially diagnosed in 
April 1955 based upon symptoms similar to those noted on the 
veteran's separation examination.

The July 1971 expert did not affirmatively find there was no 
relationship between then-current anxiety reaction and 
service as the RO had reported the expert had found.  Nor did 
the May 1973 board of psychiatrists find a lack of 
relationship between its current diagnosis of psychotic 
depression and any condition other than psychophysiologic GI 
reaction.  In context of the whole record, the January 1973 
expert's view is significant in that it raises the obvious 
but not previously asked question whether the anxiety 
reaction felt to be the same in 1971 as in 1961 was also the 
same as that diagnosed in 1955 based on symptoms similar to 
symptoms noted in service.  The question inherent in the 
January 1973 expert's opinion should be considered.

The veteran has presented new and material evidence in his 
claim for service connection for a psychiatric disorder 
(variously diagnosed) other than psychophysiologic GI 
reaction or PTSD.  38 C.F.R. § 3.156(a) (1991).  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).

Once a claim is reopened, it will be determined whether it is 
well grounded, and if so, once the duty to assist has been 
satisfied, it will be decided on its merits.  Winters v. 
West, 12 Vet. App. 203 (1999).

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
veteran does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

Alternatively, after satisfying the current diagnosis 
requirement, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).  Evidence is presumed true for the 
limited purpose of determining if a claim is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The indifferent use of terms such as "nervous condition" 
throughout this record puts the question of current diagnosis 
in a peculiar posture.  Clearly, the veteran has current 
psychiatric diagnoses.  The multiplicity of them has long 
been a complicating factor in this case.  Among the more 
recent is the September 1993 VA outpatient impression of 
anxiety, notable because it was the first diagnosis made 
after service.  The notation on the separation examination of 
nervousness, insomnia, and nightmares constitutes a condition 
noted in service, as does the veteran's statement to the 
President in 1968 that he was treated for his nerves while 
hospitalized in Japan.  38 C.F.R. § 3.303(b) (1999); Savage, 
10 Vet. App. 488.

Drs. Rodriguez Gomez and Dr. Bonilla-Torres have linked a 
nervous condition with the veteran's service or have linked 
the continuity of symptomatology with the condition noted in 
service.  The question is whether a claim can be well 
grounded where there is a current diagnosis, current 
disability, and competent medical practitioners have linked 
current disability to service without articulating the 
clinical diagnosis.

The burden to show that a claim is well grounded is low.  
Hensley v. West, No. 99-7029, slip op. at 12 (May 12, 2000).  
The "well grounded" doctrine seeks to weed out claim so 
lacking in merit that benefits cannot be awarded regardless 
of the assistance VA provides.  Id. at 11

Although judicial precedent elaborating the requirements of a 
well-grounded claim has spoken in terms of a current 
diagnosis, Id. at 13-14; Epps, 126 F.3d at 1468; Caluza v. 
Brown, 7 Vet. App. 498 (1995)(citations omitted) aff'd 78 
F.3d 604 (Fed. Cir. 1996) (Table), other seminal cases 
focusing on the first element of the well-grounded claim have 
spoken in terms of current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of 
a present disability there can be no valid claim for service 
connection, as Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability); see also Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

In the instant case, the evidence gives good assurance that 
the veteran is not one of those who will waste government 
resources by seeking to develop a claim when he has no 
current disability.  Allowing latitude for the use of non-
clinical terms by the doctors whose opinions support the 
claim, the veteran has submitted plausible medical evidence 
that he has a psychiatric disability that results from 
disease or injury incurred in service.  Hensley, slip op. at 
13 citing with approval Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Thus, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist is discussed 
below.


B.  PTSD

The RO denied service connection for PTSD in March 1996 for 
lack of a confirmed diagnosis of PTSD.  The psychiatric 
evaluation of Dr. Toro Soto submitted in November 1997 is new 
and material on its face.  It provides the previously missing 
diagnosis.  Dr. Toro Soto's diagnosis of "immediate" PTSD 
can reasonably be read in context of the report as 
contrasting with the term "delayed onset," meaning onset of 
PTSD more than 6 months after the traumatic event.  
Diagnostic and Statistical Manual of Mental Disorders 
Diagnostic Code 309.81 (4th ed. 1994) (incorporated into VA 
nomenclature 38 C.F.R. § 4.125 (1999)).  The report leaves 
little doubt that the doctor's language is an attribution of 
PTSD to service.

Although the report made no mention of a putative 
intercurrent stressor, shooting a youth while a police 
officer, that goes to the probative value of the medical 
opinion, which is not for consideration in determining 
whether it is new and material evidence.  Justus, 3 Vet. App. 
510.  Likewise, the contradiction between Dr. Toro Soto's 
finding and the April 1998 finding goes to credibility and 
weight of the evidence, and is not for consideration at this 
point.  Id.

The veteran has presented new and material evidence of PTSD 
resulting from his military service, 38 C.F.R. § 3.156(a) 
(199), and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991).

In this case, there is a diagnosis of PTSD, the veteran's 
assertion of engagement in combat is credible, and a 
diagnosing physician has related his diagnosis to events in 
service.  The claim is well grounded.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); 38 U.S.C.A. § 5107(a) (West 1991).


Duty to Assist

VA has not discharged its duty to assist the veteran to 
develop the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran has twice reported his 
documented February 1953 wounding in action as having 
occurred on December 16, 1952, a date appearing on his DD 
Form 214.  This suggests a need for assistance in developing 
the facts in his claim.  The details are discussed in the 
remand below.



ORDER

Whereas new and material evidence has been submitted to 
reopen claims for service connection for a psychiatric 
disorder including PTSD, and those claims are well grounded, 
the claims are granted to that extent.


REMAND

There are numerous references to pertinent records that have 
not been obtained.  The veteran testified he was treated in 
the service for his nervous symptoms.  The veteran's 
production of a separation medical history not previously of 
record shows his service health records were not previously 
complete.  The Board cannot be sure the clinical records from 
the three hospitals at which he was admitted are complete.

Despite numerous reports of the veteran's involvement in a 
police shooting incident and inconsistent indications about 
the cause and effect relationship between the event and his 
mental health, VA rendered expert medical opinions related to 
the shooting apparently without ever obtaining related 
primary documents.  There is reference to the veteran's 
involvement in a motor vehicle accident and diagnosis of 
chronic brain syndrome, rejected by VA without any inquiry 
with the state police.  The veteran has stated the police 
department's psychiatrist saw him.  To the extent that prior 
decisions in this case have relied on the purported 
intercurrent stressor as precipitating schizophrenia, 
psychotic depression, or PTSD, it is crucial that VA obtain 
the most complete possible picture of the psychiatric aspects 
of the veteran's police service.

The veteran has submitted statements over the years from 
treating physicians, but actual treatment records have not 
been obtained.  Dr. Cintron reported in November 1971 that he 
treated the veteran from October 1956.  In February 1972 Dr. 
Fleming offered his office treatment records upon request, 
but VA made no request.  The hospital summary from Dr. Pagan 
Gordils is cursory, and more complete hospital records would 
be helpful.

Regarding PTSD, the veteran has reported being awarded the 
Combat Infantryman Badge as well as the Purple Heart Medal, 
as well as having been involved in events in combat that are 
not documented, but VA has never obtained his service 
personnel records or any unit histories.  Dr. Toro Soto's 
report, though sufficient to reopen and well ground the 
claim, warrants further development in that he did not 
identify which stressor or stressors among several reported 
were the basis of his diagnosis.  The same problem arose in 
Cohen, 10 Vet. App. 128, where the Court remanded for the 
diagnosing physician to identify the stressor or stressors on 
which the diagnosis was based where fewer than all of the 
reported stressors were verified.  In this case, the service 
record should be fully developed, and then Dr. Soto Toro 
should be requested to confirm and clarify his diagnosis.

In addition to that development arising from VA's duty to 
assist, this case revealed that a remand was required due to 
VA's constructive notice of the existence of VA records, Bell 
v. Derwinski, 2 Vet. App. 611 (1992), even if the Board had 
not reopened the claims and found them well grounded.  The 
record contains multiple reports of the veteran's treatment 
at San Patricio Hospital in 1954 and from April to June 1955.  
Several statements report that this is or was a VA facility, 
although it is not on current lists by that name.  VA now has 
constructive notice of these records, if they are actually VA 
records, even if it did not when Dr. Cintron mentioned them 
in 1971.  Lynch v. Gober, 11 Vet. App. 22 (1997) (VA 
adjudicators did not have constructive notice of VA records 
prior to 1992 Bell decision).  If San Patricio is not or was 
never a VA facility, its records should be sought in the 
usual manner after obtaining authorization from the veteran.

A VA examiner twice stated that the computer showed no 
psychiatric hospitalization.  Dr. Toro Soto reported the 
veteran's 1994 VA psychiatric hospitalization.  The April 
1998 examiner referred to a "second hospital record" 
without further identification of it.  The Board cannot tell 
from the term what record the examiner referred to.  
Moreover, the Board cannot rely on the examiner's report of 
no hospitalizations in light of the contradictory report, 
unless medical record management is among his regular duties.  
The RO should have an appropriate VA officer identify the 
"second hospital record" and report his or her efforts to 
obtain all purported VA medical records.

Dr. Rodriguez Gomez reported in May 1994 that he treated the 
veteran for VA on a fee basis from July 1979 to September 
1992.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
authorizations from the veteran, request 
the following: treatment records of 1954 
to 1955 from San Patricio Hospital; all 
employment and medical records from the 
Commonwealth Police pertaining to the 
veterans period of employment, including 
psychiatric records and records related 
to any shooting of a civilian by the 
veteran or involvement in a motor vehicle 
accident; treatment records from Dr. 
Cintron from October 1956 to the present: 
from Dr. Fleming from October 1970 to the 
present; from Hospital de la Concepcion 
from April to June 1971.  Associate any 
information obtained with the claims 
folder.

2.  Obtain all available VA treatment 
records including from San Patricio 
Hospital (if now or previously a VA 
facility), including searches of archives 
of deactivated facilities); from the fee-
basis psychiatrist who treated the 
veteran in his village shortly after 
service; from Dr. Rodriguez Gomez for 
fee-basis treatment from July 1979 to 
September 1992; of VA psychiatric 
hospitalization in 1994; and from the 
"second hospital record" referenced in 
the April 1998 VA examination report.  
Associate any information obtained with 
the claims folder.

3.  Request any available clinical 
records of treatment of the veteran 
between February and August 1953 at the 
382nd General Hospital APO 54, the 121st 
Evacuation Hospital APO 301; and the 
279th General Hospital APO 53.  Associate 
any information obtained with the claims 
folder.

4.  Request the veteran to provide more 
detail of date, place, names of persons 
involved, units of assignment, both his 
and others involved, regarding combat 
actions in which his lieutenant and many 
other of his comrades were killed or 
wounded.  Associate any information 
obtained with the claims folder.

5.  Obtain the veteran's Army personnel 
file, and upon obtaining additional 
evidence from the veteran and from his 
personnel file, make a determination 
whether the veteran is a veteran of 
combat.  If he is a veteran of combat, 
determine which of his reported stressors 
are accepted as true.  If it is 
determined that he is not a veteran of 
combat, or that further inquiry is 
required with respect to any reported 
stressor, request assistance from the 
United States Armed Services Center for 
Research of Unit Records to verify any 
reported incidents, after obtaining 
information as specific as possible from 
the veteran.  Associate any information 
obtained with the claims folder.

6.  Request Dr. Toro Soto to supplement 
his November 1997 report by articulating 
which events reported by the  veteran 
were the stressors that precipitated 
PTSD.  Associate any information obtained 
with the claims folder.

7.  Schedule the veteran for a VA 
psychiatric examination based upon review 
of the claims folder, in which the 
examiner reviews pertinent history from 
service records, including onset of GI 
complaints in service, the symptoms 
reported on separation, any available 
police materials bearing on the reputed 
police shooting incident, and such other 
records as are necessary to inform a 
complete, multiaxial diagnosis, including 
multiple Axis I diagnoses if present, and 
an opinion whether any current 
psychiatric diagnosis is traceable to 
Army service.  As to any stressors 
established based on combat service or 
verification, notify the examiner what 
those stressors are.  Specifically 
request the examiner to diagnose or rule 
out PTSD, including a statement about the 
nonmanifestation of symptoms listed in 
DSM IV, Diagnostic Code 309.81 that 
informs the opinion.  Associate any 
information obtained with the claims 
folder.

8.  Readjudicate de novo entitlement to 
service connection for a psychiatric 
disorder other than psychophysiologic GI 
reaction, including PTSD.  If the claim, 
or any part of it, remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



